        Case 1:15-cv-07433-LAP Document 1113 Filed 09/09/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    VIRGINIA L. GIUFFRE,

                       Plaintiff,
                                             No. 19 Civ. 3377 (LAP)
    -against-

    ALAN DERSHOWITZ,

                       Defendant.

    VIRGINIA L. GIUFFRE,

                       Plaintiff,
                                             No. 15 Civ. 7433 (LAP)
    -against-
                                                       ORDER
    GHISLAINE MAXWELL,
                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

        Before the Court for approval is a proposal by Defendant Alan

Dershowitz in Giuffre v. Dershowitz, No. 19 Civ. 3377, to modify

the protective order in Giuffre v. Maxwell, No. 15 Civ. 7433, to

allow Plaintiff Virginia Giuffre to produce to Mr. Dershowitz

certain sealed materials from the Maxwell litigation.             (See dkt.

no. 153.)1      Ms. Giuffre does not object to the proposal.              (Id.)

Mr. Dershowitz’s request is granted in part and denied in part.




1 Unless otherwise noted, cites to the docket refer to the docket
in Giuffre v. Dershowitz, No. 19 Civ. 3377.
                                      1
          Case 1:15-cv-07433-LAP Document 1113 Filed 09/09/20 Page 2 of 7



     I.     BACKGROUND

          Mr. Dershowitz has had several bites at this particular apple.

Most recently, Mr. Dershowitz sought modification of the Maxwell

protective order (dkt. no. 62 in 15 Civ. 7433) to permit him

blanket access to all sealed materials and discovery at issue in

the Maxwell litigation, a request that the Court denied.                             (See

dkt. no. 144.) Core to the Court’s conclusion were several issues.

First, Mr. Dershowitz’s request was staggeringly overbroad given

the       relatively    constrained    facts      at       issue   in   the    Dershowitz

litigation.       (Id. at 8.)      Second, the proposed modification of the

protective order would threaten to undercut the carefully planned

unsealing process in Maxwell.           (Id. at 9.)           Third, the Court found

that       parties     providing    documents         and    testimony        in   Maxwell

reasonably relied on the Maxwell protective order, whose promises

of    confidentiality         “functioned        as    a    powerful     mechanism    for

inducing       parties        to   provide       discovery         in   a     contentious

litigation.”         (Id. at 11-12.)

          Shortly after the Court’s denial of Mr. Dershowitz’s request,

the Court, in an effort to hasten the resolution of this case,

ordered Mr. Dershowitz and Ms. Giuffre to confer “with an eye

toward       reaching     a    reasonable        accommodation          concerning    Mr.

Dershowitz’s requests for various filings and discovery materials

from Giuffre v. Maxwell.”            (Dkt. no. 152.)           The parties conferred

and informed the Court via joint letter (dkt. no. 153) that Ms.

                                             2
     Case 1:15-cv-07433-LAP Document 1113 Filed 09/09/20 Page 3 of 7



Giuffre had no objection to producing to Mr. Dershowitz (1) the

names of all deponents, subpoena recipients, and affiants in the

Maxwell case and (2) sealed materials from the Maxwell action

falling in 13 enumerated categories--a list of those categories is

provided in Exhibit A to the parties’ joint letter.        (See dkt. no.

153, Ex. A.)

     The Court expressed concerns about the parties’ proposal for

two reasons.    First, the proposed disclosure could “undermine the

careful unsealing process agreed to by the parties in Maxwell.”

(Dkt. no. 154 at 2.)        Second, the proposed disclosure could

“infringe on the privacy or other countervailing interests against

disclosure of the Does [who are providing input in Maxwell] without

their having notice and an opportunity to be heard.”           (Id.)   In

light of those concerns, the Court invited the nonparty Does to

submit comments to the Court on the proposed disclosure to Mr.

Dershowitz for in camera review.       (Id.)

     The Court received three submissions from nonparties--one of

those submissions, from nonparty John Doe who has been actively

involved in the Maxwell litigation, was filed on the public docket

(dkt. no. 1105 in 15 Civ. 7433), while the other two submissions

were provided directly to the Court by email for in camera review

and were docketed under seal.    As discussed by the Court in a prior

order, the comments covered three general tracks.          (See dkt. no.

172 at 2.)     First, the comments noted the gravity of the privacy

                                   3
          Case 1:15-cv-07433-LAP Document 1113 Filed 09/09/20 Page 4 of 7



and    reputational      interests    that    would    be   implicated    by   any

disclosure to Mr. Dershowitz.          Second, and relatedly, the comments

argued that nonparties reasonably relied on the Maxwell protective

order when producing documents or providing testimony in that case

and,      accordingly,    expected    that   such     materials   would   remain

confidential. Third, the comments suggested that Mr. Dershowitz

has not made a showing that certain of the sealed materials are

relevant to a degree sufficient to justify any disclosure.                     (Id.

at 2-3.)

    II.     DISCUSSION

    In an effort to provide a reasonable accommodation to Mr.

Dershowitz, the Court will permit modification of the Maxwell

protective order to allow limited disclosure to Mr. Dershowitz of

sealed      documents    and   testimony     that   mention   Mr.   Dershowitz,

subject to an exception that is the subject of a sealed order to

be provided to Ms. Giuffre.2 The Court will not permit modification


2 That sealed order excludes from production to Mr. Dershowitz
material produced by or material (or portions of material) that
discusses a specific nonparty Doe whose identity will remain
confidential.    With respect to material not produced by the
nonparty Doe, the order also requires that descriptive material
(defined in the order) concerning the nonparty Doe should be
redacted entirely and that merely redacting the Doe’s name is not
sufficient. In a separate explanatory order--also docketed under
seal but not provided to the parties--the Court concludes that
disclosure of documents and testimony discussing this Doe would
undermine that Doe’s particularly weighty privacy interests in the
sealed materials. To the extent that Mr. Dershowitz can discern
the identity of this Doe, the Doe’s identity shall neither be
publicly disclosed nor intimated in public filings.
                                        4
     Case 1:15-cv-07433-LAP Document 1113 Filed 09/09/20 Page 5 of 7



to allow a disclosure to Mr. Dershowitz of sealed materials outside

of that universe.    The Court reaches that conclusion for several

reasons.

  First, the Court reaches the same conclusion as it did in July

regarding nonparty reliance on the Maxwell protective order. That

is to say, given that the confidentiality provisions of the Maxwell

protective order “functioned as a powerful mechanism for inducing

parties to provide discovery in a contentious litigation,” (dkt.

no. 144 at 11), the Court concludes that a disclosure to Mr.

Dershowitz that is as circumscribed as reasonably possible will

best protect the reliance interests of nonparties who provided

testimony and discovery in Maxwell.

  Second, and relatedly, the Court finds the gravity of the

privacy interests of nonparties--particularly nonparties who are

alleged victims of Jeffrey Epstein’s sexual abuse--weighs heavily

against the unilateral disclosure that Mr. Dershowitz seeks. Those

interests are particularly acute given that the psychological and

emotional wellbeing of survivors of alleged sexual assaults may be

implicated by such a broad disclosure.         Indeed, protecting such

interests is one of the core purposes of the unsealing process in

Maxwell. Even the more limited disclosure sought by Mr. Dershowitz

threatens to undermine that purpose by allowing disclosure without

the extensive input from the nonparties that is provided for by

the unsealing process in Maxwell.

                                   5
      Case 1:15-cv-07433-LAP Document 1113 Filed 09/09/20 Page 6 of 7



  Third,     while       Mr.    Dershowitz        has   winnowed      his    request    for

documents somewhat since his earlier request for modification, he

still seeks quite a broad universe of sealed materials related to

the Maxwell litigation.               As discussed above, Mr. Dershowitz seeks

documents that fall into 13 separate categories, some of which are

extremely broad.         For example, Mr. Dershowitz seeks all documents

“concerning       Alan    Dershowitz”         and   all   documents         produced    and

testimony given by dozens of witnesses.                    (See dkt. no. 153, Ex.

A.)   Mr. Dershowitz claims to have a “compelling need” for these

materials because he wants to prove that all of the various

instances of trafficking--by Mr. Dershowitz and numerous others--

alleged by Ms. Giuffre are false and therefore he never could have

been on notice that Ms. Giuffre was a victim of sex trafficking.

(See dkt. no. 171 at 5.)               The Court again reminds Mr. Dershowitz

that the central factual issue in this case is narrow, (see dkt.

no.   152    at    1-2),       and     that    discovery     should         therefore   be

proportionally narrow.            While Mr. Dershowitz will not be forced to

“litigate this action with one arm tied behind his back,” (dkt.

no. 144 at 6 n.4), that does not require that the Court allow Mr.

Dershowitz    to     use       this    defamation       action   as    a     vehicle    for

reconstructing everything that Ms. Giuffre has ever said about

Jeffrey Epstein’s alleged sex trafficking operation.




                                              6
     Case 1:15-cv-07433-LAP Document 1113 Filed 09/09/20 Page 7 of 7



  III. CONCLUSION

  Mr. Dershowitz’s request to modify the Maxwell protective order

(dkt. no. 153) is granted in part and denied in part.        Ms. Giuffre

shall produce to Mr. Dershowitz all sealed materials and discovery

that mentions Mr. Dershowitz, excluding material produced by or

material (or portions of material) discussing a specific nonparty

Doe whose privacy interests are the subject of a separate sealed

order to be provided to Ms. Giuffre.

SO ORDERED.

Dated:    New York, New York
          September 9, 2020

                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   7
